—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered July 18, 1986, convicting him of murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the prosecutrix’s summation, including comments made therein about the defendant being represented by two attorneys, deprived him of a fair trial. The record reveals however, that the issue of the propriety of the comments was not preserved for appellate review since either the defendant did not ask for a curative instruction or the court instructed the jury as to the comments. In any event, the court, at the conclusion of both summations and prior to the charge, instructed the jury regarding the summations and emphasized that the number of attorneys a defendant has does not bear on his guilt or innocence. Furthermore, even if some of the remarks were improper, they were harmless in view of the overwhelming evidence of the defendant’s guilt (People v Perez, 132 AD2d 579). Mangano, J. P., Brown, Rubin and Harwood, JJ., concur.